IN THE SUPREME COURT OF THE STATE OF NEVADA


                EARNEST PHILLIPS,
                Appellant,
                vs.
                                                                       gab
                THE STATE OF NEVADA,                                    OCT 2't 2014
                Respondent.
                                                                      TRACE K. LINDEMAN
                                                                    CLEW - UPREME COURT

                                                                    BY DEPUTY-CLERK    --



                EARNEST PHILLIPS,                                      No. 66614
                Appellant,
                vs.
                THE STATE OF NEVADA,
                Respondent.


                EARNEST PHILLIPS,                                     No. 66672 "re
                Appellant,
                vs.
                THE STATE OF NEVADA,
                Respondent.


                EARNEST PHILLIPS,                                     No. 66690
                Appellant,
                vs.
                THE STATE OF NEVADA,
                Respondent.




                                     ORDER DISMISSING APPEALS

                            These are proper person appeals from decisions denying a
                motion for dismissal, motion to suppress identification, motion to compel
                disclosure of exculpatory evidence, and a motion for a pretrial evidentiary


SUPREME COURT
     OF
   NEVADA

(0) 1947A
                                                                                      lq-39-1, 0
                 hearing. Eighth Judicial District Court, Clark County; Kathleen E.
                 Delaney, Judge.
                             Because no statute or court rule permits an appeal from an
                 order denying the abovementioned motions, we lack jurisdiction.    Castillo
                 v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                             ORDER these appeals DISMISSED.




                                                   Pickering



                                                   Parraguirre




                 cc:   Hon. Kathleen E. Delaney, District Judge
                       Earnest Phillips
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




 SUPREME COURT
        OR
      NEVADA
                                                     2
(0)   74
                        IN THE SUPREME COURT OF THE STATE OF NEVADA


                EARNEST PHILLIPS,
                Appellant,
                vs.
                                                                       gab
                THE STATE OF NEVADA,                                    OCT 2't 2014
                Respondent.
                                                                      TRACE K. LINDEMAN
                                                                    CLEW - UPREME COURT

                                                                    BY DEPUTY-CLERK    --



                EARNEST PHILLIPS,                                      No. 66614
                Appellant,
                vs.
                THE STATE OF NEVADA,
                Respondent.


                EARNEST PHILLIPS,                                     No. 66672 "re
                Appellant,
                vs.
                THE STATE OF NEVADA,
                Respondent.


                EARNEST PHILLIPS,                                     No. 66690
                Appellant,
                vs.
                THE STATE OF NEVADA,
                Respondent.




                                     ORDER DISMISSING APPEALS

                            These are proper person appeals from decisions denying a
                motion for dismissal, motion to suppress identification, motion to compel
                disclosure of exculpatory evidence, and a motion for a pretrial evidentiary


SUPREME COURT
     OF
   NEVADA

(0) 1947A
                                                                                      lq-39-1, 0
                 hearing. Eighth Judicial District Court, Clark County; Kathleen E.
                 Delaney, Judge.
                             Because no statute or court rule permits an appeal from an
                 order denying the abovementioned motions, we lack jurisdiction.    Castillo
                 v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                             ORDER these appeals DISMISSED.




                                                   Pickering



                                                   Parraguirre




                 cc:   Hon. Kathleen E. Delaney, District Judge
                       Earnest Phillips
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




 SUPREME COURT
        OR
      NEVADA
                                                     2
(0)   74